                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

CHRISTY BAUGHMAN,

               Plaintiff,

v.                                                            Case No. 18-1217-JWB

ALLSTATE FIRE AND CAUUALTY
INSURANCE COMPANY and
WALTER BISHOP,

               Defendants.


                                MEMORANDUM AND ORDER
       This case comes before the court on Magistrate Judge Angel Mitchell’s report and

recommendation that this matter be remanded to state court for lack of subject matter jurisdiction.

(Doc. 69.) Specifically, the report and recommendation states that diversity jurisdiction was

destroyed when Plaintiff joined Defendant Walter Bishop, who is a citizen of the same state as

Plaintiff, to this action. This action was removed to this court from the Eighteenth Judicial District

Court in Sedgwick County, Kansas. (Doc. 1.) At the time of removal, Bishop was not a party to

this action. Bishop was joined to this action upon the filing of the amended complaint. (Doc. 22.)

Pursuant to 28 U.S.C. § 1447(e), the action must be remanded if the court permits joinder of a

party that destroys diversity. The parties previously indicated that subject matter jurisdiction has

now been destroyed and now seek remand although no party has so moved. (Docs. 66, 67, 68,

71.) Fourteen days having passed, and no written objections being filed to the report and

recommendation, the court accepts the recommended decision and adopts it as its own. Fed. R.

Civ. P. Rule 72(b).




                                                  1
       This matter is remanded to state court. The clerk is directed to send this record to the

Eighteenth Judicial District.

       IT IS SO ORDERED this 2nd day of August, 2019.

                                           __s/ John W. Broomes _______________
                                           JOHN W. BROOMES
                                           UNITED STATES DISTRICT JUDGE




                                              2
